Citation Nr: 1605071	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  12-05 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a restoration of a 20 percent rating effective November 1, 2014, for service-connected internal derangement of the left knee with instability. 

2.  Entitlement to an increased rating in excess of 10 percent for traumatic arthritis of the left knee with limitation of flexion. 

3.  Entitlement to a higher rating for traumatic arthritis of the left knee with limitation of extension, rated 10 percent disabling from August 22, 2012, and noncompensable as of June 19, 2014.  

4.  Entitlement to an increased rating for internal derangement of the left knee with instability, rated 20 percent disabling prior to February 17, 2011; 100 percent from February 17, 2011, to April 1, 2011; and 20 percent thereafter.  

5.  Entitlement to an effective date earlier than May 13, 2013, for the grant of service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in March 2011 and June 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In the March 2011 rating decision, the RO granted a temporary total rating based on convalescence for the Veteran's service-connected disability of internal derangement, left knee with instability under 38 C.F.R. § 4.30, from February 17, 2011, to April 1, 2011.  A 20 percent rating was continued thereafter.  The RO also continued a separate 10 percent disability rating for traumatic arthritis of the left knee with limitation of flexion.  

In April 2011 the Veteran submitted a notice of disagreement (NOD) to the March 2011 rating decision and a statement of the case (SOC) was issued in February 2012.  The Veteran perfected an appeal of both issues in a VA Form 9 received in March 2012.  

In March 2012 correspondence, the Veteran declined to have a hearing in this case.

In the June 2013 rating decision, the RO granted service connection for PTSD and assigned an initial rating of 50 percent, effective May 13, 2013.  The Veteran filed an NOD in July 2013 with respect to the effective date assigned, but in a January 2014 SOC; the RO characterized the appeal as entitlement to a higher initial rating.  On the Veteran's January 2014 substantive appeal (VA Form 9) he clarified that he was appealing the effective date assigned for the grant of service connection.  In April 2014, the RO issued a corrected SOC on the issue of an earlier effective date.  

Although the Veteran did not subsequently file another VA Form 9, in exercising its discretion and waiving its objection to the timeliness of the Veteran's substantive appeal based on the facts of this particular case, the Board accepts the January 2014 Form 9 as a valid substantive appeal as to the effective date and will address the merits of the appeal as to this issue.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).
 
In a February 2014 rating action, the RO granted a separate disability rating of 10 percent for left knee traumatic arthritis (based on limitation of extension), effective August 22, 2012.  The RO also proposed to reduce the 10 percent rating for traumatic arthritis of the left knee with limitation of flexion as well as the 20 percent rating for internal derangement of the left knee with instability.  

In February 2014, the Veteran submitted an NOD to the proposed reductions.  A second NOD was received from the Veteran's representative in March 2014.  A hand-written note on the second NOD, presumably from the RO, states: "[N]ot final decision.  Issues were proposed 2-11-14[.]"  Subsequently, an April 2014 Report of General Information form indicated that the Veteran had been contacted by telephone and informed "that the proposal was not a final decision and we could not accept a notice of disagreement with the proposed action."

However, in a supplemental statement of the case issued in July 2014, the RO noted that the February 2014 rating decision proposed to reduce the evaluation for the internal derangement, left knee with instability from 20 percent to 10 percent- and further stated that the 10 percent rating was continued based on the evidence of record.  The SSOC also indicated that the 10 percent rating for traumatic arthritis of the left knee would not be reduced based on the evidence of record.

In a rating decision that was subsequently issued in August 2014, the RO continued the 10 percent disability rating for traumatic arthritis of the left knee with limitation of flexion.  The RO reduced the rating for the internal derangement of the left knee with instability to 10 percent, effective November 1, 2014.  The RO also reduced the traumatic arthritis of the left knee (with limitation of extension) to a noncompensable rating, effective June 19, 2014.  Neither the Veteran nor his representative submitted an NOD with respect to the August 2014 rating decision.  

The Board notes that a proposal to reduce a rating is not a final rating decision, and as such cannot be appealed.  M21-1, pt. III, subpt.iv, ch.8, sec, B(2)(a); see also Shipley v. Shinseki, 24 Vet.App. 458, 462 (2011)(holding a valid notice of disagreement cannot be filed against a deferred rating decision.)  Nonetheless, under the specific facts of this case, the Board has taken jurisdiction of the issue involving a reduction of the Veteran's instability rating.  The Board finds that the issuance of the July 2014 SSOC created ambiguity with respect to whether the RO had indeed accepted the Veteran's premature NOD as it related to the proposed rating decision.  Indeed, VA regulations provide that an SSOC is to be issued if there are any material changes in or additions to the information included in the SOC or any prior SSOC.  38 C.F.R. § 19.31.  

The Court has held that veterans are entitled to "basic fair play" in the adjudication of their claims.  Thurber v. Brown, 5 Vet. App. 119, 123(1993).  The Board finds that the issuance of the SSOC in July 2014- which essentially effectuated the reduction for internal derangement, left knee with instability- likely caused the Veteran to believe that his premature NOD had been accepted as to the proposed rating decision regarding the reduction.  For this reason, when all the facts are considered and "basic fair play" is considered, the Board is of the opinion that the jurisdictional defects with respect to the premature NOD to the proposed reduction for internal derangement, left knee with instability, should be waived -thus resolving any ambiguity created by the issuance of the July 2014 SSOC in favor of the Veteran.  

As the proposed rating reduction for traumatic arthritis of the left knee with limitation of flexion was not effectuated, there is no cause of action with respect to such issue.  Further, as an NOD was not filed in response to the rating reduction of the traumatic arthritis of the left knee with limitation of extension to a noncompensable rating (effective June 19, 2014), that matter was not placed in appellate status.  

Finally, the Board notes that private X-ray studies and MRI studies have been added to the claims file in July 2015.  In September 2015, the Veteran's representative submitted a waiver of initial Agency of Original Jurisdiction (AOJ) review.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.1304.

This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA paperless claims processing systems.   

The issues of entitlement to increased ratings for the Veteran's left knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Following VA examinations in April 2012 and August 2012, the RO proposed to reduce the rating for internal derangement of the left knee with instability, from 20 percent to 0 percent, in a February 2014 proposed rating decision.

2.  By a rating decision dated in August 2014, the RO implemented the reduction, effective November 1, 2014.

3.  At the time of the reduction, the Veteran's service-connected internal derangement of the left knee with instability had been rated at 20 percent since October 5, 2007; a period of more than five years.

4.  The evidence of record does not persuasively demonstrate sustained and material improvement in the Veteran's service-connected internal derangement of the left knee with instability that would be maintained under the ordinary conditions of life. 

5.  There is no evidence of receipt of a formal or informal claim for service connection for PTSD prior to May 13, 2013.  


CONCLUSIONS OF LAW

1.  A 20 percent rating for internal derangement of the left knee with instability from November 1, 2014, is restored.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2015).

2.  The criteria for an effective date earlier than May 13, 2013, for the grant of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5107, 5110(a) (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

At issue in this case is the propriety of a rating reduction.  The appeal arises from the Veteran's disagreement with the RO's decision to reduce his disability evaluation for service-connected internal derangement of the left knee with instability, from 20 percent to a lesser amount effective from November 1, 2014.  As set forth in the analysis below, the Board has restored the Veteran's disability evaluation of 20 percent effective as of November 1, 2014.  As this represents a complete grant of the benefit sought on appeal, no further discussion of VA's duty to notify and assist is necessary with respect to the rating reduction.

With respect to the Veteran's claim for an earlier effective date for the grant of service connection for PTSD, the appeal arises from a disagreement with the initially assigned effective date after service connection was granted.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

All notification and development actions needed to fairly adjudicate this claim have been accomplished.


II. Reduction

Procedural History

The Veteran was awarded service connection for left knee strain in a November 1991 rating decision.  At that time, a noncompensable rating was assigned effective from September 28, 1991 under Diagnostic Code (DC) 5257.  A December 2007 rating decision awarded a 20 percent rating, and re-characterized the disability as degenerative internal derangement under DC 5257.

In January 2011, the Veteran applied for an increased evaluation for his service-connected left knee disability.  

In a March 2011 rating decision, the RO granted a temporary total rating based on convalescence for left knee surgery under 38 C.F.R. § 4.30, from February 17, 2011, to April 1, 2011.  The 20 percent rating was continued from April 1, 2011.  

In February 2014, the RO proposed to reduce the 20 percent rating under DC 5257, to 0 percent.  However, in an August 2014 rating decision, the RO reduced the disability evaluation for the left knee internal derangement with instability to 10 percent, effective November 1, 2014, based on additional evidence.  The Veteran seeks restoration of the 20 percent disability rating. 

Analysis

A rating cannot be reduced unless improvement is shown to have occurred.  38 U.S.C.A. § 1155; Greyzck v. West, 12 Vet. App. 288 (1999).  For ratings that have been in effect for five years or more, as in this case, reduction is warranted when reexamination discloses sustained material improvement.  38 C.F.R. § 3.344(a), (b).

With respect to the stabilization of disability evaluations and examination reports indicating improvement, section 3.344(a) provides that it is essential that the entire record of examinations and the medical-industrial history be reviewed to ascertain whether a recent examination is full and complete.  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  Ratings on account of diseases subject to temporary or episodic improvement will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, though material improvement may be clearly reflected, consideration must be given to whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  Additionally, if doubt remains, after according due consideration to all the evidence developed under section 3.344(a), the rating will be continued pending reexamination.  38 C.F.R. § 3.344(b). 

Furthermore, under 38 C.F.R. § 3.344, the RO must find the following: (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  See Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 Vet. App. 413 (1993).  The rating decision and statement of the case pertaining to the rating reductions must reflect full consideration of the procedural due process provisions of 38 C.F.R. § 3.344(a), (b). 

Evidence other than examinations also must be considered.  This includes post-reduction evidence, although the reduction must be supported by the evidence at the time it is made.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).  Both medical and non-medical indicators of improvement may be considered.  Faust v. West, 13 Vet. App. 342 (2000).

Here, the Veteran's 20 percent rating was in effect for over 5 years at the time the reduction action was taken.  It was not a preserved rating as it had not been in effect for 20 years.  See 38 C.F.R. § 3.951(b) (2015).  Because the disability was rated at the same level for five years or more, the provisions pertaining to reductions of stabilized evaluations are applicable.  See 38 C.F.R. § 3.344(a); Brown, 5 Vet. App. at 418.  The record does not reflect that the RO properly considered 38 C.F.R. § 3.344 when the Veteran's 20 percent rating was reduced.  The failure to consider and apply the provisions of 38 C.F.R. § 3.344, if applicable, renders a rating decision void ab initio.  

The August 2014 rating reduction was based on the results of VA examinations in April 2012 and June 2014.  The RO determined that the Veteran's instability was not more than mild in severity.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.

The August 2014 rating decision did not, however, contain a discussion of whether the April 2012 and June 2014 examinations were as full and complete as any prior examination that was the basis for the grant or continuance of the 20 percent rating.  

Further, and although the RO essentially determined material improvement was shown, the August 2014 rating reduction decision did not contain any discussion of whether the improvement found would be maintained under the ordinary conditions of life.  After reviewing the evidence of record, the Board finds that the evidence does not clearly warrant the conclusion that sustained material improvement has been demonstrated.  

In a January 2011 private treatment record, the Veteran was noted to have instability and a positive McMurray test.  Lax motion was present.  The Veteran wore a knee brace.  The note indicates that the Veteran had chronic ACL insufficiency, but there was too much degenerative change to warrant an ACL reconstruction.  Arthroscopic surgery was recommended but the Veteran was informed that it might not alleviate his symptoms.  

In February 2011, the Veteran underwent an arthroscopy with subtotal partial medial meniscectomy, an arthroscopic chondroplasty of the medial fern oral condyle, an arthroscopic chondroplasty of the medial tibial condyle, an arthroscopic chondroplasty of patella and trochlea, and a partial lateral meniscectomy.  A subsequent private treatment dated that month shows the Veteran was using a brace for his knee.

At a VA examination in February 2011, less than a month after his arthroscopic surgery, the Veteran reported giving way, weakness, lack of endurance and fatigability; however, the medial/lateral collateral ligaments stability tests, the anterior/posterior cruciate ligaments stability test, and the medial/lateral meniscus stability test were all within normal limits.  The Veteran denied symptoms of subluxation or dislocation.  He reported that he still had functional impairment in that he had issues with walking and standing for long periods of time.  On objective examination, his knee had abnormal movement and guarding of movement was noted.  There were no signs, however, of instability, weakness, deformity, or malalignment.  

In the Veteran's NOD, received in April 2011, he stated that his instability was more severe than noted on the examination.  On his March 2012 VA Form 9, he asserted that when he is evaluated by VA examiners, it is during times when his knee is relatively normal, but he does have bad cases of swelling and discomfort.  

At the Veteran's April 2012 VA examination, he reported flare-ups impacted the function of his knee.  He explained that 'everyday living and walking' around caused swelling of the knee.  It was further reported that because his anterior cruciate ligament was not repaired, he still felt some instability and had swelling on days where more time was spent on his feet.  Objective joint stability tests revealed a 2+ (5-10 millimeters) laxity on the Lachman test, a normal posterior drawer test, and a 1+ (0-5 millimeters) laxity with respect to medial-lateral instability.  Under the section for other pertinent physical findings, the examiner noted that the Veteran's knee gives way and that he had a diagnosis of chronic ACL insufficiency based on the orthopedic report.  The examiner also indicated that with respect to functional impact, the Veteran's knee condition impacted his ability to work, and the Veteran was pursuing further education to enter a career where he could be off his knees.

At an August 2012 VA examination, the Veteran's Lachman test, posterior drawer test, and medial-lateral instability tests were all normal.  However, the Veteran reported daily use of his knee brace.  The examiner noted that the Veteran had undergone arthroscopy and removal of debris in 2011.  The functional impact of his knee disability was that he was unable to stand longer than 45 minutes.  The knee disability also interfered with his occupation as a car salesman because he had difficulty getting in and out of cars to show customers.

On an NOD received in February 2014, in response to the proposed rating action, the Veteran reported that he continued to experience instability in his left knee.  He reported daily flare-ups that worsened the longer he used his knee.  He also stated that he continued to wear a knee brace to help with instability, pain and discomfort and had done so for the past 4 years.

The Veteran was afforded a VA examination in June 2014.  The examiner indicated that the Veteran experienced functional loss due to instability of station, disturbance of motion and pain on movement.  Joint stability tests such as Lachman test and posterior drawer test were normal; however, the medial-lateral instability test was abnormal with 1+ (0-5 millimeters) laxity.  There was no evidence or history of recurrent patellar subluxation/dislocation.  The examiner indicated that the Veteran had contributing factors of pain, weakness, fatigability, and incoordination as well as additional limitation of functional ability during flare-ups or with repeated use over time.  The examiner indicated that there was no change in the established diagnosis of internal derangement left knee with instability.

The Veteran's credible and competent lay testimony of continued instability requiring daily use of a knee brace over the past four years, and the cumulative VA examination findings, do not clearly warrant the conclusion that sustained material improvement in the left knee internal derangement with instability has been demonstrated.  Indeed, as discussed above, the Veteran continues to experience instability, and has flare-ups which cause increased severity of symptoms.  His knee disability, including instability, causes interference with this employment and activities of daily living.  While the Veteran did not demonstrate instability on the August 2012 VA examination, this is the only examination where instability was not demonstrated.  As noted, the clinical testing revealed positive medial-lateral instability at the April 2012 VA examination and the June 2014 VA examinations.  The Veteran indicated on his 2012 VA Form 9, that when he is evaluated by VA examiners, it is during times when his knee is relatively normal.  

In addition, none of the VA examiners commented on whether any improvement would be maintained under the ordinary conditions of life.  However, it is noted that they all indicated there was additional limitation of functional ability during flare-ups or with repeated use over time and this was affected his occupational functioning.  

In the February 2014 proposed rating decision, the RO indicated that the proposed reduction was based upon the August 2012 VA examination findings of normal joint stability tests, lack of patellar subluxation/dislocation, and lack of a meniscus conditions that caused frequent episodes of joint "locking", joint pain, or joint effusion.  In the August 2014 rating decision that effectuated the reduction, the RO indicated that it had decreased the Veteran's rating for instability from 20 percent to 0 percent because the VA treatment records did not describe instability and the VA examination in April 2012 and June 2014 showed no more than slight medial-lateral instability.  

The August 2014 rating decision failed to consider and discuss whether any material improvement would be maintained under the ordinary conditions of life.  The lack of a reference to 38 C.F.R. § 3.344, or a recitation of the language therein, in either the proposed reduction in February 2014, or the actual implementation of reduction in the August 2014 rating decision (as well as the July 2014 supplemental statement of the case), indicates that the due process provisions of section 3.344 were not properly considered.  

As the RO did not apply the provisions of 38 C.F.R. § 3.344 in the reduction of the Veteran's disability evaluation for his internal derangement of the left knee with instability, the August 2014 rating decision is void ab initio as not in accordance with the law.  The Board has no option but to restore the 20 percent schedular rating effective from November 1, 2014.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 3.344; Sorakubo, 16 Vet. App. at 124.

Earlier Effective Date for the Grant of Service Connection for PTSD

In a June 2013 rating decision, the RO granted service connection for PTSD and assigned an effective date of May 13, 2013.  The Veteran seeks entitlement to an effective date earlier than May 13, 2013.  He asserts that an effective date of either April 2012 or May 2012 is warranted because he filed a claim at that time.  

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of award based on an original claim for service connection "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110(a) (West 2014).  

The pertinent implementing regulation provides that for direct service connection the effective date will be the day following separation from active service or the date entitlement arose if the claim is received within 1 year of separation.  Otherwise, the effective date is the date of the receipt of the claim or the date the entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2).  

Before VA can adjudicate an original claim for benefits, the claimant must submit a written document identifying the benefit sought and expressing some intent to seek it.  Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999); Brannon v. West, 12 Vet. App. 32 (1998).  

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  
38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A claim is defined by regulation as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p). Any communication or action that demonstrates intent to apply for an identified benefit may be considered an informal claim.  38 C.F.R. § 3.155(a).  Such an informal claim must identify the benefit sought.  Id.  

Under 38 C.F.R. § 3.157(a), a report of examination or hospitalization will be accepted as an informal claim for increase or to reopen, if the report relates to a disability that may establish entitlement.  However, there must first be a prior allowance or disallowance of a claim.  See 38 C.F.R. § 3.157(b).  In other words, VA medical records cannot be accepted as informal claims for disabilities where service connection has not been established.  See Sears v. Principi, 16 Vet. App. 244, 249 (2002) (section 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established); see also Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).

After reviewing the file, the Board finds no basis for the assignment of an effective date earlier than May 13, 2013, for the grant of service connection for PTSD.  

At the outset, the Board notes that the Veteran separated from service in September 1991.  A claim, formal or informal, indicating an intent to seek service connection for PTSD was not received within one year of the Veteran's separation from service.  Thus, the other possible effective date would be the date of the receipt of the claim or the date the entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(b)(2).  

The current effective date is May 13, 2013, the date which the RO received a claim of service connection for PTSD.  The Board has found no evidence that the Veteran filed either a formal or informal claim for PTSD prior to May 13, 2013.  Indeed, prior to May 2013, the claims file does not contain a Veterans Application for Compensation and/or Pension, VA Form 21-526, or any written communication that indicates an intent to seek entitlement, or evidencing a belief in entitlement, to service connection for PTSD.

The Veteran asserts that he filed a claim for service connection in 2012.  On his VA Form 9, he stated "Attached is letter of when I first attended any kind of help to cope with my PTSD... ."  The attachment consisted of a copy of an April 2012 letter from the VA which informed him that he had been referred to an 'Adjustment to Traumatic Stress' class- the first of which was on May 11, 2012. 

The Board finds nothing in this letter to indicate that the Veteran had filed either a formal or informal claim for service connection for PTSD, or desired to seek compensation for PTSD.  Further, any VA medical records of treatment related to PTSD would not constitute an informal claim for service connection for PTSD, because service connection for PTSD had not been previously established.  See 38 C.F.R. § 3.155 (While a report of examination or hospitalization will be accepted as an informal claim this is only for claims for increase or to reopen and there must first be a prior allowance or disallowance of a claim).  

The regulations state that the effective date is the date of receipt of the original claim or the date the entitlement arose, whichever is later.  Here, the Veteran is not found to have filed either a formal or informal claim for service connection for PTSD prior to the claim that was received on May 13, 2013.  Therefore, he is not entitled to an effective date prior to May 13, 2013, for the grant of service connection for PTSD. 

Based on the foregoing, the claim for an effective date earlier than May 13, 2013 for the grant of service connection for PTSD is not warranted. 


ORDER

Restoration of a 20 percent rating for internal derangement of the left knee with instability, effective November 1, 2014, is granted, subject to the law and regulations governing the payment of monetary benefits.

An effective date earlier than May 13, 2013, for the grant of service connection for PTSD is denied. 


REMAND

The Veteran seeks higher ratings for his service-connected left knee disability.  Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide these claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In July 2015 the Veteran submitted X-ray and MRI radiologic images of his left knee that he obtained from his private doctor.  These images were not accompanied by any clinical notes or summary.  As the Board lacks the expertise to interpret these images, the claim is remanded to allow the Veteran to identify this private provider, and for the provider to submit his clinical impressions of these images as well as any relevant clinical notes.  See Savage v. Shinseki, 24 Vet. App. 259 (2011) (holding that "in some circumstances, VA does have a duty to return for clarification unclear or insufficient private examination reports or progress notes, or the Board must explain why such clarification is not necessary").  Alternatively, if the AOJ is unable to obtain interpretation of the X-ray and MRI radiologic images of his left knee from this provider, the AOJ should have a VA examiner provide the requested interpretation.

The Boards also notes that there may be additional private treatment records from this provider, which are not currently associated with the Veteran's claims file.  On remand, the AOJ should obtain any pertinent treatment records from this (and other any providers identified by the Veteran) and associate them with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the private provider that supplied the recently-submitted X-ray and MRI images of his left knee.  Request that he submit a clinical interpretation of the MRI and X-rays images.  All reasonable attempts to obtain such evidence should be made and documented. 

If this provider is unable to provide clinical interpretation of these images, a VA examiner must be asked to provide one.

2.  With any needed assistance from the Veteran, obtain all non-duplicative private treatment records pertaining to the Veteran's left knee, including records from the provider referenced above.  All reasonable attempts to obtain such records should be made and documented.  

If any identified records cannot be obtained, the AOJ should document all steps taken, notify the Veteran that the records could not be obtained, and allow the Veteran the opportunity to provide such records as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After undertaking any additional development deemed necessary, to include but not limited to a VA examination, readjudicate the issues on appeal.  If any of the benefits sought remain denied, the Veteran and his representative should be provided with a supplemental statement of the case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The purposes of this remand are to ensure notice is complete, and to assist the Veteran with the development of his claim.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


